
	
		I
		111th CONGRESS
		2d Session
		H. R. 4549
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2010
			Mr. Tonko introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business, and in addition to the Committee on
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize the Administrator of the Small Business
		  Administration to make grants to small business concerns to assist the
		  commercialization of research developed with funds received under the second
		  phase of the Small Business Innovation Research Program.
	
	
		1.Short titleThis Act may be cited as the Small
			 Business Innovation to Job Creation Act of
			 2010.
		2.Commercialization
			 grants to small businesses receiving SBIR second phase funds
			(a)EstablishmentThe Administrator of the Small Business
			 Administration is authorized to make grants on a competitive basis to small
			 business concerns to assist the commercialization of research developed by such
			 small business concerns with funds received under the second phase of the Small
			 Business Innovation Research Program.
			(b)EligibilityThe Administrator may only award a grant
			 under this section to a small business concern that—
				(1)received second
			 phase funds during fiscal year 2007 or 2008, or both;
				(2)continues to meet
			 the criteria for receiving second phase funds at the time the grant is awarded,
			 except for any such criteria that the Administrator determines are no longer
			 applicable;
				(3)has obtained from the Federal agency from
			 which the small business concern received second phase funds a recommendation
			 that the small business concern be made a grant under this section;
				(4)has not previously
			 received a grant under this section for the commercialization of the same
			 research; and
				(5)submits an
			 application at such time and in such form as the Administrator may require,
			 including—
					(A)a description of
			 the commercialization project for which the small business concern will use the
			 grant funds;
					(B)the budget for
			 such project; and
					(C)a certification
			 that the small business concern meets the criteria described in paragraph
			 (2).
					(c)Grant
			 amountA grant under this section shall be in an amount the
			 Administrator, in consultation with the Federal agency from which the small
			 business concern received second phase funds, considers appropriate, but such
			 grant shall not exceed the amount of the second phase funds received by such
			 small business concern with respect to the research involved.
			(d)DefinitionsIn
			 this section—
				(1)the term Administrator means
			 the Administrator of the Small Business Administration; and
				(2)the terms
			 Federal agency, research, second phase,
			 and Small Business Innovation Research Program have the meanings
			 given such terms in section 9(e) of the Small Business Act (15 U.S.C.
			 638(e)).
				(e)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $2,000,000,000 for fiscal year 2011.
			
